Title: To James Madison from Edmund Pendleton, 2 April 1790
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. April 2d. 1790
I should have sooner acknowledged yr. obliging favr. of March 4th., but was taken wth. a Cold about the time of it’s receipt, which, as usual, brought on a fever & short breathing, from which I am but now relieved. I thank you for your Attention to Dr. Murrow’s application.

The Secretary’s Plan of finance is really too deep for my comprehension, I cannot however accord with his position that Public debt is a blessing; it may be a convenient engine to Government, considered as having a distinct Interest from that of the Citizens, but can never be so, where they are united, as ought to be our case. Upon his principles, I wonder he did not assume all private debts, since it would have increased the Public Capital, &, as he reasons, the wealth of America, & would have gained him many Partizans. I did Not know how Virga. might be Affected by this project, but from it’s first Appearance, I had feelings repulsive of the measure on general considerations, of the fœdral debt being thus unnecessarily increased, & difficulties in it’s adjustment multiplied, and that it was an Officious intermedling wth. the State Governments, which will be considered as a stride towards consolidation, and this increased, rather than diminished by his wish to absorb all the Powers of taxation in the fœdral head, as one of the reasons for the Assumption.
My Sentiments on the other great subject you have long known, & I need not repeat them. Yr. Opponents appear to me, instead of considering the subject in a great & general view & applying general principles of Justice to a case new & extraordinary, to have become bar advocates for a favourite measure, calling for precedents, and reiterating maxims establishing the general faith of contracts, without distinguishing their ground, and stating the cases in which they may be departed from, consistent wth. good faith; As if there were no such things as Vices in Contracts, wch. render them Nul in law, Equity & Honour, and that if a sharper can once get a bond signed, or transfer’d, it becomes like a law of the Medes & Persians unalterable, tho’ obtained thro’ the weakness, ignorance of the Subject, or necessity of the other, & an Advantage gained wch. no honest man would insist on: whereas it is one of the great purposes of Society & Government to protect it’s members from such Oppressions. The Statutes of Usury for instance have this foundation, and Courts of Equity are occupied Perhaps half their Sessions, in giving relief in such instances as laws can’t reach & provide against. But “The new Government is declared by the Constitution to be bound for the debts of the old,” true & surely they ought to be, but how does this apply? The question is what is the debt, & to whom it is due? When those are ascertain’d, the obligation to pay is indisputable.
I am almost tempted to say of these Advocates As Warburton does of his, that “so far from a good Argument, to the disgrace of their Profession, they can scarce make a tolerable quibble.” However, we must submit to a Majority & wish for the best.
The Progress of Illumination & liberty in Europe, is pleasing to my feelings as a Man, but peculiarly grateful to me as an American, since I think we may, without Arrogance, Assert that the foundation was laid in this revolution, and the sensible publications on that Occasion. May it proceed wth. as little bloodshed as may be, ’til all mankind are happy. We have not a word of News. That I retain the warmest regard & affection for you is not such, as I am truly Yr. firm friend
Edmd Pendleton
